Title: To James Madison from Tobias Lear, 5 July 1805
From: Lear, Tobias
To: Madison, James


          
            No. 10.
            Sir
            On board the U States Frigate ConstitutionSyracuse Harbour July 5th. 1805
          
          Since I had the honor of addressing You under date of the 3d. of November, I have thought it my duty to remain in the Vicinity of Tripoli, that I might be at hand for entering into a negociation with the Bashaw; whenever he Shd. give evidence of his disposition to do so on proper terms; and I accordingly took up my residence in Malta; being well assured that nothing would occur to make my presence necessary: at Algiers during the Winter, and knowing that the Dey was perfectly satisfied as to the cause of my extended absence from his dominions.
          On the 28th. of Decr. I received a letter from Don Gerardo Joseph De Souza, the Spanish Consul at Tripoli, stating, that on the 17th. of Decr. he had a private audience with the Bashaw of Tripoli on the business of his Nation, which being over, the Bashaw introduced the Subject of this War with the U.States, and expressed his willingness to conclude it, if the Americans were disposed to come forward on proper grounds. The Sp. Consul answered that he presumed they would have no objections to finish the war upon honorable terms. There, he says, the Subject was droped; and he took the liberty of making this communication to me, having heard that I was in Malta; adding, as his own opinion, that if I would come over to Tripoli, in a Flag of Truce, he had no doubt but a peace might soon be concluded on honorable & satisfactory terms. As I had reason to believe that this communication was made to me with the knowledge; if not the express desire of the Bashaw, I felt in no haste to reply to it, as I was persuaded that, if he then discovered a desire to terminate the business, he would be more anxious to do so when the Season for active operations Shd. approach. On the 28th of March Commodore Barron sent a Small Vessel to Tripoli with Cloathing &c. for our Captive Countrymen, and by that occasion, I acknowledged the receipt of the Sp: Consul’s letter; and observed to him that as we had last year made several overtures to the Bashaw for peace, which had been rejected, he might be assured that we Should never make the first advance again on that Subject. But that, notwithstanding our Force in this Sea was very considerable, and would, at the proper Season, act with decided vigour; Yet we Shd. be ready to receive and consider any propositions which might come from the Bashaw before that Season arrived; provided such propositions were compatable with the dignity and rising character of our Nation, and tending to an honorable and permanent peace.
          On the 21st. of Apl. I received by the return of the same Vessel from Tripoli, another letter from the Sp: Consul, saying that he had communicated to the Bashaw the contents of my letter of the 28th. of March, who had directed him to inform me, that to shew his disposition to end the War he would make a proposition Viz. That the U.S should pay him 200,000 for peace & ransom and deliver up to him, gratis, all his subjects in their power, and make full restitution of the property taken from them. The Sp: Consul added, that he considered the propositions of the Bashaw rather intended to form the basis for opening a negociation, than made with an expectation of being granted—At the Same time he mentioned the mode of communication which might be pursued, if I shd. think proper to come off Tripoli with a view to open a negociation. These propositions were so completely inadmissable that after communicating them to Commodore Barron, I thought no more of them, fully expecting further advances either through the same, or some other channel; as it evidently appeared to be the wish of the Bashaw to open a negociation.
          Between the time last mentioned, and the 18th. of May, there were intimations made, in various ways, of the disposition of the Bashaw to treat; but none in a direct or official manner. On that day Commodore Barron wrote me the letter No. 1. to which on the 19th. I returned the answer No. 2. And on the 22d, he informed me he had relinquished the command of the Squadron to Captn. Rodgers. On the 24 I embarked on bd. the U.S. Frigate Essex, Captn. James Barron to proceed to Tripoli. On the 26th. in the morng. we saw the Town of Tripoli distant about 10 miles, & at the same time the U.S. Frigates Constitution & President. At 10 A M. Captn. Barron & myself went onboard the former when Captain Rodgers received the letter of Commodore Barron relinquishing to him the command of the Squadron &c. He returned with us to the Essex, when we stood in for the Town, and within a short distance from the Battery hoisted the white flag, which was immediately answered by the same from the Bashaw’s Castle. In half an hour a boat came off with the Spanish Consul and an Officer of the Bashaw. I informed the Sp: Consul that I had, agreeably to the desire of the Bashaw to treat, come for that purpose; but that the propositions which had been made through him (the Sp: Consul) were totally out of the question, and must be relinquished before I wd. consent to move one step in the business; and that if I had not the most unequivocal evidence that they would be put a side in toto, I would not go on Shore, and told him he had better return with my determination, and come off again the next day, if the Bashaw was desireous of having peace on terms which we could admit. He left the Ship, and the Wind during the night blew so heavily on shore that the Ships were obliged to Stand off; and were not able to come in near the Town again untill the 29th. when at 9 AM the Sp: Consul came on board bringing the Tiscara or Commission of the Bashaw to treat on his part, on the principal points of accommodations. We now removed from the Essex to the Constitution. The Bashaw relinquished all pretentions to a paymt. for peace or any future demand of any nature whatever; but demanded the Sum of 130,000 dollars for the ransom of our Countrymen, and the delivery of his subjects gratis. To this I objected as Strongly as to the first propositions; and after some time spent in discussing the subject I told the Sp: Consul, that to prevent unnecessary delay & altercation I would give him in writing my ultimatum which must be at once decided upon. Viz—That there Should be an exchange of Prisoners, man for man so far as they would go—that the Bashaw Should Send all the Americans now in his power on board the Squadron now off Tripoli—that his Subjects should be brought over from Syracuse, and delivered to him with all convenient speed and as he had 300 Americans more or less—and We 100 Tripolines more or less, I would engage to give him for the balance in his favour 60,000 Dollars. That a treaty of peace should be made upon honorable and mutually beneficial terms. With this he went on shore in the Evening; but apparently without any expectation of its being accepted.
          On the 30th. At 11 A.M the Sp: Consul came again on bd. the Constitution, and urged me very strongly to go on Shore, where everything, he said, Should be Satisfactorily arranged; but as I had determined not to deviate from the ground I had taken, I declined, Stating to him that it now depended on the Bashaw to terminate the business by a single word and that very little time more would be given for that purpose. He requested permission to send a letter on shore, to which he would await an answer. This was granted; and on receiving an answer to his letter he again urged my going on Shore in the Strongest terms. This I Steadily refused to do.The Wind increasing obliged the Ship to Stand off, and prevented the Sp: Consul from going on shore this night.
          At 8 AM. on the 31 of May, the Sp. Consul went on shore, promising to come off again in a few hours with the Bashaw’s answer. At noon he came off again, and said that the Bashaw had at length agreed to the sum of 60,000 dollars for the balance of the prisoners; but that he could not think of delivering up the Americans until his Subjects were ready to be delivered to him, and again urging me to go on shore. I told him, in one word, that the business had already been protracted beyond what I conceived a reasonable time; but as the weather yesterday would not admit of our Countrymen being sent on board, I would allow the Bashaw 24 hours, from this time, to agree to my propositions in toto, or reject them. He begged for further time; but without effect; and left the Ship at 5 P.M.
          At 11 A.M. June 1st. our unfortunate Countryman, Capt. Bainbridge came on board, who had been permitted to come off, under the guarantee of the Danish Consul and Sidi Mahomet Dghies, the Minister of foreign affairs. He assured me that the Americans would not be delivered up until a treaty of peace should be made with the Bashaw, as peace was more his object than the sum he might get for the Captives; and as it was our intention to conclude a treaty, it would be cruel to let our Countrymen languish in Captivity merely on the punctillio of negociating the treaty before or after their delivery; as whatever related to them was already understood. I informed him of all which had passed between the Sp. Consul and myself; and told him that as the Sp. Consul had come on board as the Commissioner of the Bashaw, with his credentials, which he had delivered to me, I considered the business as now brought nearly to a close, and that a very short time remained for the Bashaw to make up his mind. However, as I shd. make no difference in the terms of the treaty, whether it shd. be drawn up before or after the delivery of the Prisoners, I would enter into an immediate negociation for that purpose, with any proper Character whom the Bashaw might send on board duly authorized; but I would have nothing more to do with the Sp. Consul. But the Americans Should be sent on board without waiting the arrival of the Tripolines from Syracuse. Captain B. left us in the Evening and went onshore.
          In the forenoon of the 2d. of June, M. Nissen, His Danish Majesty’s Consul at Tripoli, came off to the Constitution, bringing a Commission from the Bashaw to negociate with me on the articles of the Treaty. As I had a sketch prepared I communicated it to Mr. Nissen, who observed that there were some articles more favourable to us than were to be found in any treaty which the Bashaw had with any other nation; yet he would take them on shore and submit them to the Bashaw. He did so, and returned on board again about 4 PM. saying that the Bashaw had consented to the Articles; but was very desireous of having an article expressive of our determination to withdraw our forces &c. from Derne, and that we should endeavour to persuade his brother to leave his dominions. To the first I could have no objection, as it would be a natural consequence of peace; but I insisted that if his brother should leave his territory, he should have his wife and children restored to him. Mr. Nissen thought this latter clause would meet objection. However, he took it on shore.
          On the morning of the 3d of June Mr. Nissen came off again, and declared that the Bashaw would not agree to deliver the Wife and Children of his brother. I Adhered to that part of the Article, and after some little time he return’d on shore. When Mr Nissen had left the Ship, I told Commodore Rodgers, and Captn. Smith of the Vixen, who was on board, that if the Bashaw should persist in his opposition to that article, I would not suffer the business to be broken off and leave our Countrymen in Slavery; but would, at all hazards, take a boat and go on shore, if the white flag should be haul’d down, which Mr. N. said would be the signal, if the Bashaw persisted in his determination. At 4 P. M. Mr. Nissen came off again with the seal of the Bashaw to the preliminary Articles; but with a condition that time should be allowed for the delivery of the wife and family of his Brother. I consented to it, and we went on board the Vixen to stand in near the harbour. When we were close to the Town, we fired a gun and hauled down the white flag. A salute of 21 Guns was fired from the Batteries, and answered by the Constitution. I went into the harbour in the Constitution’s barge with the flag of the United States display’d, and was received at the landing place by the American officers who had been in captivity, with a sensibility more easily to be conceived than described. An immense concourse of people crowded the shore and filled the streets, all signifying their pleasure on the conclusion of the peace.
          This, I beleive, is the first instance where a peace has been concluded by any of the Barbary States on board a ship of war. I must here pay a tribute of Justice to Commodore Rodgers, whose conduct, during the negociation on board, was mixed with that manly firmness and evident wish to continue the war, if it could be done with propriety, while he display’d the magnanimity of an American in declaring that we fought not for conquest, but to maintain our just rights and national dignity, as fully convinced the negociators that we did not ask, but grant peace. You will pardon me if I here introduce a circumstance evincive of the spirits of our Countrymen. At Breakfast this morning, Commodore Rodgers observed, that if the Bashaw would consent to deliver up our Countrymen, without making peace, he would engage to give him 200,000 dolls. instead of 60,000, and raise the difference between the two sums from the officers of the Navy, who, he was perfectly assured, would contribute to it with the highest satisfaction.
          
          In the Evening I visited Sidi Mahomet Dghies, whom I found a sensible, liberal and well informed man. He is a great friend of our’s, and has always been opposed to the War with us.
          On the 4h of June, at 11 AM. the Flag staff was raised on the American House, and the Flag of the United States display’d, which was immediately saluted with 21 Guns from the Castle and Forts, and was returned by the Constitution; and all our unfortunate Countrymen sent off on board their Ships. At noon I had an Audience of the Bashaw, by Appointment, and was received with every mark of respect and attention. He paid me many compliments, and expressed himself on the peace with much manliness. He is a man of a very good presence, manly & dignified, and has not in his appearance so much of the Tyrant as he has been represented to be. His Court was much more superb than that of Algiers. We spoke but little on the subject of the Treaty &c. He observed that he had given stronger evidences of his confidence in us than he had ever before given to any nation. He had delivered our people before he had received his own; and as to the money he was to receive it was merely nominal—the sum was nothing; but it was impossible to deliver them without something. The other articles of the Treaty I might form as I pleased; being convinced I would not insert anything which was not just. I returned his Compliments, and assured him he would find our nation as just as he had found them brave and persevering.
          On the 6h of June the Constitution sailed for Malta and Syracuse, to return to Tripoli with the money and the Tripoline prisoners. The Constellation sailed also for Derne, to bring off the few of our Countrymen who might be there. I remained in Tripoli’till the return of the Constitution to establish an Agent and make a final settlement of our business there. Dr. John Ridgely of Maryland, late Surgeon of the Philadelphia was strongly recommended as a proper person to reside at Tripoli till the pleasure of the President was Known, and I accordingly appointed him, as will be seen by the inclosed power and letter of instructions.
          On the 10th. I sent to the Bashaw two Copies of the Treaty, with translations in the Arabic language, to be signed by him and his Divan. He requested me to attend the Divan & see the form of business there; and as this was a favour never before granted to a Christian he gave it as an evidence of his respect &c. I accordingly attended, and was seated on the same seat with the Bashaw, on his right hand. Great order and solemnity were observed. I presented the Treaty to the Bashaw, who delivered it to his first Secretary to read, article by article. Some observations and short debates took place on several of the Articles; but the Bashaw appeared to explain them satisfactorily. After the whole was read, the form of its presentation and acceptance was written by the Secretary, and the Seals of the Bashaw and Members of the Divan affixed to the two Copies, one of which the Bashaw delivered to me in a solemn manner, and with many expressions of friendship; (He speaks good Italian).
          On the 17th. the Constitution arrived; but the wind was too high to admit of her landing the Tripolines or money. On the 18th. both were sent on shore; but instead of 100 Tripolines there were only 48, and 41 Blacks. Seven had been carried to the U.S. by Commodore Preble, and I could never obtain an accurate account of the whole number. I had the Bashaws Tiscara respecting those who had been taken by Commo. Dale, which had been left in hands of Mr. Nissan, which I found expressed 21 Tripolines & Turks, for whom, and their goods, 7 Americans were to have been delivered. I was therefore obliged to make it appear that the Blacks were his Subjects, and were to be included in the exchange. I found no difficulty in the case, tho’ I am sure he was not convinced of the propriety of it. Those in the U.S. I assured him would be returned by the first opportunity. The 60,000 Dollars were paid, and a receipt therefor given on the treaty left with Dr. Ridgely, and a duplicate therefor which is enclosed. No Consular Present is mentioned in the Treaty; but that it is understood will be given as is usual with all Nations when a Consul shall be sent, it does not exceed 6,000 Dollars, and the particulars I shall send in my next, as I shall also my accounts, which can not yet be adjusted, as our quarantine at Malta did not admit of my having that communication with Mr Higgins which was necessary for settling, as I had given him Bills on the House of Sir Francis Baring & Co. in London for the money sent to Tripoli &c.
          On the 20th Commodore Rodgers came on shore, and had an audience of the Bashaw, where the assurances of friendship &c were repeated by the Bashaw.
          On the 21st. in the Evening we sailed for Malta and Syracuse; arrived on the former on the morning of the 24th., where we remained two days, and sailed for this place.
          I shall, in a future letter, give a more particular account of Tripoli &c. At present I confine myself to the subject of the negociation & Treaty. As I have always been opposed to the Egyptian & Derne expedition, I shall say nothing on that subject, especially as I presume there will be full communications respecting it from other quarters.
          On the 5th. of March last we were indebted to Algiers for one years annuity, deducting the Cargo of Timber &c. which had been sent. I had learned that they were in great want of wheat at that place, and it struck me that if a Cargo of that Article was sent to them on account of our Annuity, it would be received with gratitude, and be a great saving to the U.S. I therefor⟨e⟩; purchased a Cargo of about 12.000 bushels at Malta, which cost, with charges about 32,000. Dollars, and sent it to Algiers with a proper letter on the occasion; And I am happy to inform you that it arrived in good time, and in fine order, and was more valuable, as it relates to the U.S., than a cargo of money would have been at that time. It was received, as intended, as a proof of friendship, and an evidence of good faith; and will settle our accounts for one year at least.
          As our force in this Sea is now so respectable, Commodore Rodgers has determined to go to Tunis, not to defy the Bey to War, but to have all differences with that regency settled on a basis that will ensu[r]e us future tranquility from that power, and place our national honor on a permanent ground, The Bey has lately been threatning us very hard; but I presume he will now be as submissive as he has been presumptuous. I shall go with him to that place on my way to Algiers, and notwithstanding what Mr. Davis says of the Bey’s resolution not to discuss the affairs of the U.S. with any other person but himself, I am persuaded I shall find no difficulty in convincing him that the President of the U.S. will chuse whomsoever he may think proper to settle our national Affairs, provided there be no well grounded personal objections to the man. With sentiments of the highest respect and consideration I have the honor, to be, Sir, Your most faithful &. Obed. Sert
          
            Tobias Lear
          
        